ORDER

PER CURIAM.
Daryl Larson appeals the judgment entered against him for damages caused to neighboring property owners by his hogs when Mr. Larson failed to take steps to restrain his hogs. Having carefully considered the allegations on appeal, we conclude that the judgment should be affirmed. Finding there would be no precedential value in a published opinion, we affirm by this summary order pursuant to Rule 84.16(b). A memorandum has been furnished to the parties explaining the basis of our decision.